Citation Nr: 0028539	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 228 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO, in pertinent part, 
denied entitlement to an increased (compensable) evaluation 
for malaria.  The RO also granted entitlement to special 
monthly pension benefits at the housebound rate.

In February 1999 the RO denied entitlement to an increased 
(compensable) evaluation for status post excision of a 
pilonidal cyst.  A notice of disagreement has not been 
received with respect to this denial, and accordingly this 
claim is not considered as part of the current appellate 
review.

In June 1999 the veteran and his wife provided oral testimony 
before a Hearing Officer at the RO, a transcript of which has 
been associated with the claims file.

In May 2000 the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for rheumatoid arthritis of cervical and 
lumbar spines, arthritis/stenosis of the cervical spine, 
status post C3-4, C4-5, discectomy and fusion.  A notice of 
disagreement with the foregoing determination has not been 
received, and accordingly this claim is not considered part 
of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
any current residuals of malaria such as liver or spleen 
damage.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.88b, Diagnostic Code 6304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
hospitalized and treated for malaria noted by malarial smear 
in 1944.  He completed a course of Quinine sulfate.  He 
improved sufficiently to return to duty without evidence of 
recurrence.  A June 1945 separation examination revealed 
normal pertinent evaluations.  It was noted that his last 
malaria attack was in 1944.  

In January 1946, the RO granted service-connection for 
malaria evaluated as noncompensable based upon the service 
medical records.  

In September 1998 the veteran filed a claim of entitlement to 
an increased (compensable) evaluation for malaria.

The evidence of record consists of voluminous VA medical 
records dating between approximately March 1996 and September 
1999.  No recurrence of malaria or a related residual was 
noted. 

An October 1998 VA general medical examination report showed 
a history of malaria with three recurrences, the last being 
30 years earlier in 1968.  Following an objective 
examination, the pertinent impression was history of malaria, 
currently asymptomatic.

In June 1999 the veteran and his spouse attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  He claimed to have malaria 
recurrences although he did not seek treatment.  His spouse 
noted that he would shake when he had a cold.  It was claimed 
that he also had flu recurrences.  He reported having chills 
during and after a recent surgical event.  He testified that 
he always had shaking and became either cold or overheated.  

A September 1999 VA infectious disease examination report 
shows the veteran's claims file was reviewed by the examiner.  
It was noted that the past medical history was significant 
for malaria.  He reported that he was afflicted with malaria 
in 1942.  The examiner noted he was diagnosed with malaria 
falciparum in 1944.  He reported that he was adequately 
treated for malaria with antibiotics and had been free of 
malaria since then.  Nonetheless, he was having persistent 
complaints of shaking, chills, and occasional fever.  It was 
noted that he was a poor historian and was inaccurate in many 
of his descriptions. 

The veteran reported that he had the shakes at all time; 
however, he did not have fever because he did not check the 
temperature.  Furthermore, he stated that he may or may not 
have night sweats.  He denied any weight loss.  He reported 
that he had not been treated for malaria in the past twenty 
years. 

The veteran reported that he had not been hospitalized for 
any infectious processes in the past few years.  As far as he 
knew, since the 1950s, he had not been hospitalized for 
malaria.

The examiner recorded having reviewed the veteran's medical 
records and also his laboratory values at the VA Hospital.  
The examiner recorded that they were significant for a marked 
anemia in the veteran.  It was noted that given his history 
of colon cancer and bladder carcinoma, and multiple other 
medical problems, including a knee replacement, it was not so 
unusual for him to be anemic. Nonetheless, anemia, by itself, 
could be a cause of shaking.  

The examiner noted he did not see any correlation of past 
malaria to the present shaking and occasional over-
heatedness.  The examiner noted that the veteran described 
his history poorly.  It was recorded that while he described 
a history of shaking, he did not have a history of fever.  
The examiner indicated that he reviewed the claims file which 
did not show any evidence of current infectious processes.

On physical examination the veteran was described as a well-
developed individual who was in no apparent distress.  The 
abdomen was soft, nontender, and nondistended.  No 
organomegaly was noted and he had no pedal edema.  His liver 
was not enlarged and he did not have any evidence of 
hepatosplenomegaly.

In summary the examiner reported that the veteran was an 83-
year-old man with a history of malaria in the past.  He 
complained of occasional shaking, coldness, and the feeling 
of being occasionally feverish.  However, the examiner did 
not see any correlation between the past history of malaria 
and the present symptomatology.  

It was noted that the veteran appeared to be convinced that 
he may have a recurrence of malaria; however, there was no 
evidence, based on VA laboratory values that were drawn in 
the past.  The examiner pointed out that he was severely 
anemic, and had a history of bladder carcinoma and colon 
carcinoma.  Diagnosis was past history of malaria; the 
veteran at the present, did not have malaria.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. 
§ 4.10 (2000).


Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not shown. 

A 100 percent rating for malaria is assigned when there is an 
active disease process. 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears; thereafter, residuals of malaria, such as liver 
or spleen damage, are to be rated under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 and Note 
(2000).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Initially, the board finds that the veteran's claim of 
entitlement to an increased (compensable) evaluation for 
malaria is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertion concerning the severity of 
his service-connected malaria (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased (compensable) rating for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the veteran had an 
opportunity to present testimony before a Hearing Officer at 
the RO.  He had an opportunity to submit additional evidence 
in support of his claim for increased compensation benefits.  
He was afforded the benefit of a contemporaneous 
comprehensive VA examination to ascertain whether there were 
any residuals of malaria.  The Board is unaware of any 
additional evidence which has not already been requested 
and/or obtained that is pertinent to the veteran's claim.

The record does show that the veteran was treated for malaria 
during service.  However, there is no medical evidence of 
post-service treatment of malaria.  Although the veteran 
claimed at his hearing that he has had recent bouts of 
malaria, the record is not supportive in this regard.

While the veteran asserts that he has malaria recurrences, 
there is no medical evidence that his reported fever and 
chills symptoms are manifestations of residuals of malaria.  
The VA medical examinations in 1998 and 1999 disclosed no 
findings that were considered compatible with malarial 
infection.

There is simply no medical evidence of record that 
corroborates any recurrences of malaria or any necessity for 
medication.  Moreover, there is no evidence of malarial 
parasites in recent years.

The Board notes that malaria may be evaluated based on 
residuals such as liver or spleen damage.  However, there is 
no medical evidence of record to establish that the veteran 
has liver or spleen damage due to malaria, nor does the 
veteran so contend.  Accordingly, there is no basis for a 
compensable evaluation for malaria.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased (compensable) evaluation for malaria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did grant a 
compensable evaluation for malaria on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a compensable rating for malaria on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) is not appropriate.

It is apparent that the disability at issue has not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, has not markedly interfered with employment, and has 
not required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding referral of the case to the Director or Under 
Secretary consideration of extraschedular evaluation.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
malaria. Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased (compensable) evaluation for 
malaria is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

